Response to Arguments
The amendment filed in reply to the final rejection has been considered but is not deemed to place the application in condition for allowance and will not be entered because the proposed amendment raises new issues that would require further consideration and/or search.  The amended independent claim(s) now add(s) limitations and deletes others (see below), creating a new scope not previously examined.  The amendment raises new issues into the prosecution of the instant application and would thus provide grounds for a new search and further consideration.


    PNG
    media_image1.png
    648
    719
    media_image1.png
    Greyscale


The amendment does not appear that it would overcome the Megumi reference, at least if considering a limited number of embodiments in Megumi. For example, considering the new limitations, Megumi teaches the first region (roughly corresponding to the top surface of the leadframe directly under chip 21), a second region 63 surrounding (on four sides, see top view in Fig. 8) the first region having an upper surface higher than the upper surface of the first region, and a third region (roughly corresponding to the groove 18 in the top of the leadframe, which surrounds (in at least three sides, see top view in Fig. 8) the second region, wherein the upper 


    PNG
    media_image2.png
    365
    618
    media_image2.png
    Greyscale

MEGUMI
Side view

    PNG
    media_image3.png
    471
    670
    media_image3.png
    Greyscale

MEGUMI

Top view



This interpretation of “surrounding” in at least three, and sometimes four sides, is consistent with how the applicant uses the term. See Figs. 6-7 wherein first region R1 is surrounded on four sides by second region R2, which is surrounded by third region R3 on three sides.


    PNG
    media_image4.png
    282
    467
    media_image4.png
    Greyscale

Applicant

Side view


    PNG
    media_image5.png
    448
    483
    media_image5.png
    Greyscale

Applicant

Top view




	Regarding the limitation “a portion of the upper surface of the first lead electrode in the second region is continuous with a portion of the lateral surface of the resin molded body, Fig. 7 of Megumi, when zoomed in, may or not show resin 23 on a portion of 63 above the upper surface of 12. It may be below. In any case, Megumi clearly suggests this limitation in Fig. 23-24. While the top view is not shown, Fig. 23 bears such similarity with Fig. 7 that is would be obvious to one of ordinary skill in the art that a top view of Fig. 23 should be essentially similar to that of Fig. 8. In Fig. 23, first region (directly below 21) is surrounded by second region 63 that has an upper surface higher than that of the first region, and second region 63 is surrounded by third region 18; furthermore, the upper surface of 63 is planar with and contiguous with the resin 23.
Thus, the amendments would not overcome Megumi at least in consideration of 35 USC 103 regarding the combination of Megumi’s embodiments of Figs. 7-8 and 23-24.


    PNG
    media_image6.png
    603
    988
    media_image6.png
    Greyscale
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Kevin Parendo/Primary Examiner, Art Unit 2819